STATEMENT OF ADDITIONAL INFORMATIONMay 8, 2015 as revised or amended June 5, 2015, June 9, 2015, July 1, 2015, September 1, 2015, October 6, 2015, November 12, 2015, February 1, 2016, March 1, 2016, April 1, 2016 and April 29, 2016This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only).The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Appreciation Fund, Inc. DAF Investor Shares/DGAGX December 31st April 29th Class Y/DGYGX Dreyfus BASIC Money Market Fund, Inc. DBMMF DBAXX February 28th/29th July 1st Dreyfus Municipal Bond Opportunity Fund DMBOF Class A/PTEBX April 30th September 1st Class C/DMBCX Class Z/DMBZX Dreyfus New York AMT-Free Municipal Bond Fund DNYAFMBF Class A/PSNYX November 30th April 1st Class C/PNYCX Class I/DNYIX Class Y/DNYYX Dreyfus Premier Worldwide Growth Fund, Inc. DPWGF Dreyfus Worldwide Growth Fund DWGF Class A/PGROX October 31st March 1st Class C/PGRCX Class I/DPWRX Class Y/DPRIX Dreyfus State Municipal Bond Funds DSMBF Dreyfus Connecticut Fund DCTF Class A/PSCTX April 30th September 1st Class C/PMCCX Class I/DTCIX Class Y/DPMYX Class Z/DPMZX Dreyfus Massachusetts Fund DMAF Class A/PSMAX April 30th September 1st Class C/PCMAX Class Z/PMAZX Dreyfus Pennsylvania Fund DPAF Class A/PTPAX April 30th September 1st Class C/PPACX Class Z/DPENX GRP4-SAI-0416A Fund Abbreviation Share Class/Ticker Fiscal Year End Prospectus Date General California Municipal Money Market Fund GCMMMF Class A/GCAXX November 30th April 1st Class B/GENXX General Government Securities Money Market Funds, Inc. GGSMMFI General Government Securities Money Market Fund GGSMMF Class A/GGSXX November 30th April 1st Class B/GSBXX April 1st Dreyfus Class/GGDXX April 1 st General Treasury Securities Money Market Fund GTSMMF Class A/GTAXX November 30th April 1st Class B/GTBXX April 1st Dreyfus Class/GTFXX April 1st General Money Market Fund, Inc. GMMF Class A/GMMXX November 30th April 1st Class B/GMBXX April 1st Dreyfus Class/GMGXX April 1st General Municipal Money Market Funds, Inc. GMMMFI November 30th April 1st General Municipal Money Market Fund GMMMF Class A/GTMXX November 30th April 1st Class B/GBMXX General New York AMT-Free Municipal Money Market Fund GNYAFMMMF Class A/GNMXX November 30th April 1st Class B/GNYXX *Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended February 28th/29th, "last fiscal year" means the fiscal year immediately preceding the most recently completed fiscal year. TABLE OF CONTENTSPART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-7 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-10 Manager's and Sub-Advisers' Compensation I-10 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-12 OFFERING PRICE I-15 RATINGS OF MUNICIPAL BONDS I-15 RATINGS OF MUNICIPAL OBLIGATIONS I-16 SECURITIES OF REGULAR BROKERS OR DEALERS I-17 COMMISSIONS I-17 PORTFOLIO TURNOVER VARIATION I-19 SHARE OWNERSHIP I-19 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Dreyfus TeleTransfer Privilege II-1 Information Regarding the Offering of Share Classes II-1 HOW TO REDEEM SHARES II-3 Transaction Fees II-3 Checkwriting Privilege II-3 Wire Redemption Privilege II-3 Dreyfus TeleTransfer Privilege II-4 Redemption Through an Authorized Entity II-4 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-19 INVESTMENT RESTRICTIONS II-22 Fundamental Policies II-22 Nonfundamental Policies II-28 Fundamental and Nonfundamental Policies Related to Fund Investment Objectives, Diversification and Names II-30 DIVIDENDS AND DISTRIBUTIONS II-31 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-32 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-32 SUB-ACCOUNTING FEES II-33 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-33 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-34 California II-34 General Information II-34 Economy II-34 Population II-34 State Indebtedness and Other Obligations II-34 General Obligation Bonds II-34 Commercial Paper Program II-35 Bank Arrangements II-35 Lease-Revenue Debt II-35 Non-Recourse Debt II-35 Build America Bonds II-35 Tobacco Settlement Revenue Bonds II-36 Future Issuance Plans II-36 Cash Flow Borrowings and Management II-36 Ratings II-37 State Funds and Expenditures II-37 The Budget and Appropriations Process II-37 The State General Fund II-37 The Special Fund for Economic Uncertainties II-37 The Budget Stabilization Account II-38 Inter-Fund Borrowings II-38 State Expenditures II-38 State Appropriations Limit II-38 Pension Trusts II-38 Health and Human Services II-39 Health Care II-39 Unemployment Insurance II-40 Local Governments II-40 Proposition 98 II-40 Constraints on the Budget Process II-41 Tax Revenues II-42 Special Fund Revenues II-42 State Economy and Finances II-42 Fiscal Year 2015-16 Budget II-42 Proposed Fiscal Year 2016-17 Budget II-43 Litigation II-43 Action Challenging Cap and Trade Program Auctions II-44 Actions Challenging School Financing II-44 Actions Challenging Statutes That Reformed California Redevelopment Law II-44 Tax Refund Cases II-44 Environmental Matters II-45 Action Regarding Special Education II-45 Actions Seeking Medi-Cal Reimbursements and Fees II-45 Prison Healthcare Reform II-45 High-Speed Rail Litigation II-46 Actions Regarding State Mandates II-46 Connecticut II-46 General Information II-46 State Finances II-47 Fiscal Accountability Reports II-47 Consensus Revenue Estimates II-47 Budget Reserve Fund II-47 Budget for Fiscal Years 2014 and 2015 II-47 Budget for Fiscal Year 2016 and 2017 II-48 State Indebtedness II-48 Direct General Obligation Debt II-49 Ratings II-50 Transportation Fund and Debt II-50 Other Special Revenue Funds and Debt II-50 Contingent Liability Debt II-50 Assistance to Municipalities II-51 School Construction Grant Commitments II-51 Other Contingent Liabilities II-51 Pension and Retirement Systems II-51 State Employees' Retirement Fund II-51 Teachers' Retirement Fund II-52 Social Security and Other Post-Employment Benefits II-52 Litigation II-52 Massachusetts II-54 General Information II-54 Commonwealth Finances II-54 Cash Flow II-54 Fiscal Year 2015 II-55 Fiscal Year 2016 II-55 Fiscal Year 2017 II-56 Commonwealth Revenues II-56 Federal and Other Non-Tax Revenues II-56 Commonwealth Expenditures II-58 Commonwealth Financial Support for Local Governments II-58 Medicaid II-58 Other Health and Human Services II-59 Commonwealth Pension Obligations II-59 Higher Education II-60 Capital Spending II-60 Massachusetts Bay Transportation Authority II-60 Commonwealth Indebtedness II-60 General Authority to Borrow II-61 General Obligation Debt II-61 Special Obligation Debt II-61 Litigation II-62 Programs and Services II-63 Medicaid Audits and Regulatory Reviews II-64 Environmental Matters II-65 Taxes and Other Revenues II-65 Other Litigation II-66 New York II-66 Economic Trends II-66 U.S.
